DETAILED ACTION
This action is in response to preliminary amendments received on 4/7/2021. It is acknowledged that all of the originally filed claims 1-23 have been canceled and new claims 24-43 added. A complete action on the merits of claims 24-43 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be updated to include current status of parent application.  
Appropriate correction is required.

Claim Objections
Claims 28 and 37 are objected to because of the following informalities:  “switch between delivering RF therapeutic energy or ultrasonic therapeutic energy” in claim 28 and claim 37 should be amended to recite --switch between delivering RF therapeutic energy and ultrasonic therapeutic energy--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitations “sense an impedance of the tissue”, “sensing a first tissue impedance”, “sense a second tissue impedance”, “detect a change of the impedance of the tissue” and “adjust a control parameter of the motor based on the detected change of the impedance of the tissue and the detected percentage of use of the end effector; and control delivery of a therapeutic energy application to the tissue, wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold” in lines 12-29. First, it is at most unclear how “an impedance of tissue” recited in line 12 differs from “a first tissue impedance” in line 14 and “a second tissue impedance” in line 16 of the claim. Furthermore, it is at most unclear which impedance “detect a change of the impedance of the tissue” refers to in which the adjusting step is based on. Moreover, it is unclear which impedance “the sensed impedance of tissue” refers to and what “minimum impedance threshold” is used in this step “wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold”. Clarification and appropriate correction is required.
Claims 28-30 recites the limitation “the sensed impedance”. As stated above, it is unclear which of the three impedance is sensed. These limitations should be corrected in line with the correction of claim 24.
Claim 35 recites the limitations “sense an impedance of the tissue”, “sensing a first tissue impedance”, “sense a second tissue impedance”, “detect a change of the impedance of the tissue” and “set a control parameter of the motorized system based on the detected change of impedance of the tissue and the determined percentage of use of the end effector; and cause delivery of a therapeutic energy application to the tissue, wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold” in lines 13-32. First, it is at most unclear how “an impedance of tissue” recited in line 13 differs from “a first tissue impedance” in line 15 and “a second tissue impedance” in line 17 of the claim. Furthermore, it is at most unclear which impedance “detect a change of the impedance of the tissue” refers to in which the setting a control parameter is based upon. Moreover, it is unclear which impedance “the sensed impedance of tissue” refers to and what “minimum impedance threshold” is used in this step “wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold”. Clarification and appropriate correction is required.
Claims 37-39 recites the limitation “the sensed impedance”. As stated above, it is unclear which of the three impedance is sensed. These limitations should be corrected in line with the correction of claim 35.
Claim 42 recites the limitations “sense an impedance of the tissue”, “sensing a first tissue impedance”, “sense a second tissue impedance”, “detect a change of the impedance of the tissue” and “adjust a control parameter of the motorized system based on the change of impedance of the tissue and the percentage of use of the end effector; and control delivery of a therapeutic energy application to the tissue, wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold” in lines 12-29. First, it is at most unclear how “an impedance of tissue” recited in line 12 differs from “a first tissue impedance” in line 14 and “a second tissue impedance” in line 16 of the claim. Furthermore, it is at most unclear which impedance “detect a change of the impedance of the tissue” refers to in which the adjusting “a control parameter of the motorized system based on the change of impedance of the tissue and the percentage of use of the end effector” is based upon. Moreover, it is unclear which impedance “the sensed impedance of tissue” refers to and what “minimum impedance threshold” is used in this step “wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold”. Clarification and appropriate correction is required.
Moreover, each of claims 24, 35 and 42 recite the limitation of “determine a percentage of use of the end effector”. It is at most unclear how the control circuit determines a percentage of use of the end effector. It is unclear if it is a percentage of surface in contact with tissue or if it is a percentage of use of life of the device (number of usage). Clarification and appropriate correction is required. 
Claims 25-27, 31-34, 36, 40-41 and 43 are rejected due to dependency over a rejected claim.

Allowable Subject Matter
Claims 24-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Messerly (US Pub. No. 2011/0082486) teaches a surgical system (Fig. 10), comprising: an end effector 810, comprising:
an ultrasonic blade 79:
a clamp arm 451 movable relative to the ultrasonic blade to capture tissue therebetween ([0112]-[0113]), wherein the clamp arm is movable between a first position, wherein the clamp arm initially contacts the tissue, and a second position, wherein the tissue is compressed between the clamp arm and the ultrasonic blade (as soon as a part of a tissue contact the clamp, that is interpreted to be the first position, in which the  clamp arm is movable between the first position, wherein the clamp arm initially contacts the tissue, and a second position (closed position), wherein the tissue is compressed between the clamp arm and the ultrasonic blade); apply a therapeutic level of RF energy to the tissue and sense an impedance of the tissue ([0110]);
although, Messerly does not teach a motor configured to move the clamp arm toward to the ultrasonic blade; this limitation is known by the teachings of Baker (US Pub. No. 2009/0076506) and/or Worrell (US Pub. No. 2014/0364852).
However, neither references alone or in combination teach the combination of references including a plurality of impedance sensors positioned on the end effector, wherein the plurality of impedance sensors are configured to:
sense an initial contact of the plurality of impedance sensors with the tissue by sensing a first tissue impedance, based on the clamp arm being in the first position;
sense a second tissue impedance of the tissue without applying a therapeutic amount of RF energy to the tissue, based on the clamp arm being in the second position; and
sense a position of the tissue between the ultrasonic blade and the clamp arm; and
a control circuit/system operably coupled to the plurality of impedance sensors, wherein the control circuit is configured to:
determine a percentage of use of the end effector, detect a change of the impedance of the tissue (as in claims 24 and 42) or based on the detected change of the impedance (as in claim 35), --which is hereby interpreted to be the change between the initial tissue impedance and the second tissue impedance in view of the 112 rejection above-- and the determined percentage of use of the end effector, --which is hereby interpreted to be the amount of surface area of the end-effector in contact with tissue in view of the 112 rejection above--;
adjust a control parameter of the motor based on the detected change of the impedance of the tissue and the detected percentage of use of the end effector; and control delivery of a therapeutic energy application to the tissue, wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold (as in claims 24 and 42) or set a control parameter of the motorized system based on the detected change of impedance of the tissue and the determined percentage of use of the end effector; and cause delivery of a therapeutic energy application to the tissue, wherein a type of therapeutic energy application delivered to the tissue is selected based on a comparison of the sensed impedance of the tissue to a minimum impedance threshold (as in claim 35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794